DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


claim 6, line 3 refers to “the motion region”. However, claim 4 on which claim 6 depends recites a plurality of motion regions leading to confusion of which of the plurality “the motion region” refers to.

Regarding claim 8, line 3 refers to “the motion region”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, 12, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by anticipated by Ge, U.S. Publication No. 2016/0239723.
claim 1, Ge teaches a device (see Ge Figure 1), comprising: 

- a communication link to an image sensor (see Figure 1, camera 160); 

- a communication link to a memory storing face recognition data for a first collection of faces (see Figure 5, which is an embodiment of post-process module 500 of security server 140 of Figure 1, security database 530 and paragraph [0051]); 

- a processing logic (see Figure 1, modules 300-600) comprising adaptations to: 

- receive an image from the image sensor (see paragraph [0024]); 

- classify one or more objects in the image, in a set of classes of objects comprising a human class (see Figure 4, which is an embodiment of pre-process module 400 of Figure 1, modules 422 and 424 along with paragraphs [0040]-[0041]);

 - detect one or more faces in the image (see paragraph [0040]); 

- perform a face recognition of the one or more faces; - verify if said one or more faces are included in the first collection of faces (see Figure 5, which is an embodiment of post-process module 500 of Figure 1, module 510 and paragraph [0051]);
 
- trigger an alert event if a face in the one or more faces, or an object in the one or more objects belonging to the human class does not correspond to any of the one or more faces (see Figure 5, module 510 and paragraph [0053]).

Method claim 16 recites similar limitations as claim 1, and is rejected under similar rationale. 

Regarding claim 17, the claim recites a computer program product stored on a non-transitory computer storage medium comprising computer code instructions configured to perform the method of claim 16, which Ge further teaches (see Ge claim 15). 

Regarding claim 2, Ge teaches all the limitations of claim 1, and further teaches wherein said adaptation to trigger an alert event comprises an adaptation to trigger an alert event if a face in the one or more faces is not included in to the first collection of faces (see Ge paragraph [0053]).

Regarding claim 8, Ge teaches all the limitations of claim 2, and further teaches wherein said adaptation to detect one or more faces in the image comprises an adaptation to detect faces only in the motion region wherein an object belonging (see Ge Figure 4, module 422 and paragraphs [0038]-[0040]).

Regarding claim 3, Ge teaches all the limitations of claim 1, and further teaches wherein said adaptation to trigger an alert event comprises an adaptation to trigger an alert event if an object in the one or more objects belonging to the human class does not correspond to any of the one or more faces (see Ge paragraph [0053]).

Regarding claim 4, Ge teaches all the limitations of claim 1, and further teaches wherein the processing logic comprises an adaptation to detect motion regions in the image (see Ge Figure 4, extraction module 410 and paragraph [0038]), and wherein: 

- said adaptation to classify one or more objects comprises an adaptation to classify said one or more objects only in said motion regions; - said adaptation to detect one or more faces comprises an adaptation to detect the one or more faces only in said motion regions (see Ge paragraphs [0039]-[0040]).

Regarding claim 12, Ge teaches all the limitations of claim 1, and further teaches wherein said adaptation to classify one or more objects in the image comprises an adaptation to classify one or more objects in the image using a neural network trained for object classification (see Ge paragraph [0042]).

Regarding claim 13, Ge teaches all the limitations of claim 12, and further teaches wherein: 

- the set of classes of objects comprises a class representative of a non human animal of a user of the device;- said adaptation to classify one or more objects in the image comprises an adaptation to classify one or more objects using a neural network trained to classify objects representative of the non human animal based on a training set of images of the non human animal (see Ge module 424 and paragraph [0042]); and

 - the processing logic comprises an adaptation to trigger a specific event if an object in the one or more objects belongs to the class representative of the non human animal (see Ge paragraph [0041]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Ge, U.S. Publication No. 2016/0239723 in view of Zhou, U.S. Publication No. 2008/0037869.

Regarding claim 5, Ge teaches all the limitations of claim 2, and further teaches wherein : 

- said adaptation to receive an image comprises an adaptation to receive a series of successive images of a field of view from the image sensor, said image belonging to said series of successive images (see Ge paragraph [0028]); 

- said adaptation to classify one or more objects comprises adaptations to: 

detect motion regions via motion vectors of pixels in the images (see Ge paragraph [0038]).

Ge does not expressively teach said adaptation to classify one or more objects comprises adaptations to

calculate pixel differences between the image and an immediately preceding image in the series; and 

detect motion regions in the image based on said pixel differences.

(see Zhou paragraph [0060]) configured to receive a series of successive images (see paragraph [0002]) and detecting motion vectors (see paragraph [0025]) as taught in Ge wherein the processing logic is configured to 

calculate pixel differences between the image and an immediately preceding image in the series; and detect motion regions in the image based on said pixel differences (see Figure 1, step 110 and paragraph [0025]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the motion vectors used to determine motion regions of Ge with those of Zhou to yield the predictable results of successfully isolating motion regions in the images. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ge, U.S. Publication No. 2016/0239723 in view of Kim et al, U.S. Publication No. 2014/0191948.

Regarding claim 7, Ge teaches all the limitations of claim 1, but does not expressively teach wherein: - said adaptation to detect one or more faces in the image comprises an adaptation to determine respective positions of the one or more faces ; - said adaptation to classify one or more objects in the image 

However, Kim in a similar invention in the same field of endeavor teaches a system with processing logic (see Kim Figure 1, processor 112 with memory 110) comprising adaptations configured to – classify one or more objects in the image in a set of classes of objects comprising a human class – detect one or more faces in an image (see Figure 1, face recognition program 114 acting as both adaptations and paragraph [0067]) wherein 

- said adaptation to detect one or more faces in the image comprises an adaptation to determine respective positions of the one or more faces ; - said adaptation to classify one or more objects in the image comprises adaptations to determine respective positions of objects belonging to the human class ;- said processing logic comprises an adaptation to detect if an object in the one or more objects belonging to the human class does not correspond to a face in the one or more faces in the collection of faces by comparing respective positions of the one or more faces and respective positions of objects belonging to the human class (see paragraph [0093]).
. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ge, U.S. Publication No. 2016/0239723 in view of Yu et al, U.S. Publication No. 2009/0141969.

Regarding claim 10, Ge teaches all the limitations of claim 1, but does not expressively teach wherein said adaptation to perform the face recognition comprises an adaptation to perform the face recognition of the one or more faces using a neural network trained for face recognition.

However, Yu in a similar invention in the same field of endeavor teaches a system comprising processing logic (see Yu Figure 3) comprising an adaptation to preform face recognition of one or more faces (see paragraph [0003]) as taught in Ge wherein 

said adaptation to perform the face recognition comprises an adaptation to perform the face recognition of the one or more faces using a neural network trained for face recognition (see paragraph [0003]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the adaptation of Ge with an adaptation using a neural network as taught in Yu to yield the predictable results of successfully recognizing faces. 

Regarding claim 11, Ge in view of Yu teaches all the limitations of claim 10, and further teaches wherein the neural network is trained for face recognition and the first collection of faces is built using images of faces labeled by a user of the device (see Yu paragraph [0003] as combined with Ge paragraphs [0042] and [0051]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ge, U.S. Publication No. 2016/0239723 in view of Yu et al, U.S. Publication No. 2018/0268202

Regarding claim 14, Ge teaches all the limitations of claim 1, but does not expressively teach wherein: 

- the memory stores face recognition data for a second collection of faces 

- the processing logic comprises adaptations to:  

verify if said one or more faces belong to the second collection of faces ; 

trigger an alert event if a face in the one or more faces belongs to the second collection of faces.

However, Yu in a similar invention in the same field of endeavor teaches a system comprising a memory storing face recognition data for a first collection of faces (see Yu Figure 1, memory 122 and paragraph [0061]) and a processing logic comprising adaptations (see Yu Figure 1, processor 121) as taught in Ge wherein 

- the memory stores face recognition data for a second collection of faces;
- the processing logic comprises adaptations to: verify if said one or more faces belong to the second collection of faces; trigger an alert event if a face in the one or more faces belongs to the second collection of faces (see paragraph [0061]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of having a first and second collection of faces for facial recognition as taught in Yu with the system taught in Ge, the motivation being to increase the safety of those using the system by being able to recognize prohibited people in the image.

Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CASEY L KRETZER/Examiner, Art Unit 2637